Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered August 6, 1991, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fifth degree.
We reject defendant’s contention that the prison sentence he received as a second felony offender of 1% to 3Vz years was harsh and excessive. As a second felony offender, a prison term was mandatory and the most lenient sentence which could have been imposed was lYz to 3 years (Penal Law § 70.06 [3] [e]; [4] [b]). At the time he entered his plea, it was specifically stated that no agreement on sentencing had been made and County Court informed defendant that he could receive a prison term of 2 to 4 years. Under these circumstances, coupled with the fact that the plea was to a reduced *886charge, we find no abuse of discretion by County Court in imposing sentence (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812; People v Henao, 149 AD2d 531).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.